DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1-4 are hand drawn and labels are hand written. New corrected drawings are required for better understanding of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-21 are allowed.
As of claim 1, the closest prior art Yagi et al. (US 20180217376 A1; Yagi) teaches a head-up display device 1 that includes a mirror 2, a liquid crystal display device 10, a backlight unit 20, and a windshield WS. The windshield WS is an example of a reflective member disposed at a front side of a vehicle relative to a driver 200. The windshield WS is a transflective member that transmits some light beams and reflects the other light beams. The windshield WS may be coated with a transflective coating. 
Claims 2-7 are allowed as being dependent on claim 1.
As of claim 8, the closest prior art Yagi et al. (US 20180217376 A1; Yagi) teaches a head-up display device 1 that includes a mirror 2, a liquid crystal display device 10, a backlight unit 20, and a windshield WS. The windshield WS is an example of a reflective member disposed at a front side of a vehicle relative to a driver 200. The windshield WS is a transflective member that transmits some light beams and reflects the other light beams. The windshield WS may be coated with a transflective coating. 
Claims 9-15 are allowed as being dependent on claim 8.
As of claim 16, the closest prior art Yagi et al. (US 20180217376 A1; Yagi) teaches a head-up display device 1 that includes a mirror 2, a liquid crystal display device 10, a backlight unit 20, and a windshield WS. The windshield WS is an example 
Claims 17-21 are allowed as being dependent on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art HAN et al. (US 20160266391 A1) teaches a head up display (HUD) for a vehicle may include: an aspheric mirror configured to reflect an HUD picture to a windshield; a picture generation unit (PGU) configured to directly project the HUD picture on the aspheric mirror; and a control unit configured to calculate a display level of the HUD picture to be displayed on the windshield, based on eye level information of a driver, and control the PGU to output the HUD picture at a position and area corresponding to the calculated display level;
- Prior Art Lee (US 20050163558 A1) teaches a rotating apparatus for a liquid crystal display comprises: a main body provided with a mounting recess having a predetermined radius of curvature; a liquid crystal display provided, at its bottom surface, with a curved portion corresponding to the mounting recess so that the curved portion rotates in surface contact with the surface of the mounting recess; and an angle regulator for guiding the rotation, in a predetermined direction, of the LCD and setting a position of the LCD when rotated to a predetermined position. The angle regulator includes: a plurality of bosses protruding from the bottom surface of the LCD; guide holes formed along a curvature of the mounting recess so as to form passageways through which the bosses are rotated; guide rails protruding from both sides of the guide holes toward the bottom surface of the mounting recess; and sliders which slide along the guide rails and engage the bosses.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882